Citation Nr: 0906059	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-40 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
secondary to exposure to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which service connection for non-Hodgkin's 
lymphoma was denied.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran had service in the Republic of Vietnam 
within the meaning of VA regulations.

2.  The preponderance of the evidence is against a finding 
that the Veteran was exposed to the herbicide Agent Orange.

3.  The preponderance of the evidence is against a finding 
that the diagnosed non-Hodgkin's lymphoma began in, was 
manifested within one year of service or is the etiological 
result of the Veteran's active service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in service and is not 
the result of active service, nor may it be presumed to be 
the result of active service. 38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudicatory notice was provided to the veteran by letter 
dated in March 2004.  However, this notice did not contain 
information concerning how disability evaluations and 
effective dates would be established.  Notwithstanding, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, requested evidence 
of the Veteran's service in the Republic of Vietnam, assisted 
the appellant in obtaining evidence, and afforded the 
appellant the opportunity to testify before the Board, which 
he declined.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the veteran has not contended otherwise.  

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  In addition, the law provides that, where a 
veteran served ninety days or more of active military service 
and malignant tumors become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

VA treatment records show the Veteran was diagnosed and 
treated for non-Hodgkin's lymphoma in 2004.

The regulations provide for the presumptive service 
connection of certain diseases associated with exposure to 
certain herbicide agents, including Agent Orange.  Non-
Hodgkin's lymphoma is one of the specified diseases.  See 
38 C.F.R. §§ 3.307(a)(6) and  3.309(e).  A veteran who, 
during active military service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that he was not.  Service in the Republic of 
Vietnam is defined by the regulations as service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran served during the Vietnam era and had over nine 
months of foreign service.  His discharge documents show that 
he was assigned to the USS Enterprise (CVAN-63), a carrier.  
The National Personnel Records Center (NPRC) has certified 
that the USS Enterprise was in the official waters of Vietnam 
from December 2, 1965 to January 14, 1966, on February 4, 
1966, from March 16, 1966 to April 12, 1966, from April 22 
1966 to May 14, 1966, and from May 23, 1966 to June 6, 1966.  
However, the NPRC was unable to establish that the Veteran 
had in-country service.  

The evidence does not show that the veteran ever went on 
shore in Vietnam, for duty or visitation.  The Veteran cannot 
therefore be found to have service in the Republic of Vietnam 
within the regulations pertaining to Agent Orange.  He is 
therefore not entitled to the presumption of exposure to 
Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied No. 08-525 (U.S. S.Ct. Jan. 21, 2009).

The Veteran himself does not argue that he served in-country.  
Notwithstanding, the veteran may still establish that he was 
exposed to the herbicide Agent Orange by other means.

The Veteran argues that his service on board the carrier 
exposed him to the herbicide Agent Orange.  He reports that 
he both loaded Agent Orange on the planes, and that he was in 
close proximity to aircraft that flew over the country.  
However, he has presented no evidence of such exposure.  
Service treatment records show no such exposure.  These 
records do show that the veteran was treated for a skin 
condition that required hospitalization.  Clinical records 
show the condition was initially diagnosed as 
neurodermatitis.  Records show the condition was thought to 
be the result of exposure to nickel.  His diagnoses at 
discharge were nummular eczema, possible contact dermatitis 
to nickel, and psoriasis vulgaris.  There is nothing further 
in his records concerning exposure to a toxic substance, 
including herbicides.

He may also establish service connection for his non-
Hodgkin's lymphoma with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records show no complaints of, findings, or 
other diagnoses of non-Hodgkin's lymphoma, lymphoma, or 
cancer.  His report of medical examination at discharge 
reflects a normal lymphatic system.  There are no 
abnormalities, diagnoses, or other findings concerning 
cancer, lymphoma, or non-Hodgkin's lymphoma.

Rather, it is not until 2004, over 37 years after the 
Veteran's discharge from active service in 1966 that the 
medical evidence first shows a diagnosis of non-Hodgkin's 
lymphoma.  Such a gap in time weighs heavily against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000). 

There are no other medical findings or opinions establishing 
that the Veteran's diagnosed non-Hodgkin's lymphoma had its 
onset during his active service, was manifest within the 
first postservice year or is otherwise the etiological result 
of active service, including exposure to the herbicide Agent 
Orange.

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The Veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation.  Consequently, his statements and testimony to the 
extent that he has non-Hodgkin's lymphoma that is the result 
of exposure to the herbicide Agent Orange or, in the 
alternative, is the result of active service, do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As a preponderance of the evidence is against a finding that 
the Veteran's diagnosed non-Hodgkin's lymphoma may be 
presumed to be the result of exposure to Agent Orange, or 
that it is the etiological result of active service, service 
connection for non-Hodgkin's lymphoma is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.




ORDER

Service connection for non-Hodgkin's lymphoma, including as 
the result of exposure to the herbicide Agent Orange, is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


